DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on January 4, 2021 has been entered. Claims 1, 3, 5-18, 20, and 21 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on October 1, 2020.
Response to Arguments
Applicant’s arguments see page 7, filed January 4, 2021, with respect to the claim objections have been fully considered and are persuasive.  The previous claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 7-10, filed January 4, 2021, with respect to the rejections of previous claims 1, 3, 5-18, and 20 under 35 USC § 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  
	In regards to independent claim 1, the Riland reference was previously cited as it discloses the utility resource asset management system apparatuses, methods and systems (“URAMS”) that transform weather, terrain, and utility asset parameter data via URAMS components into damage predictions with confidence metrics, alerts, and asset allocation and response plans (see abstract). The Manson reference was previously cited as it discloses embodiments of the present invention recite a Geographic 
In regards to the applicant’s arguments on pages 7-9 regarding the limitations “logic executable by the at least one processor for receiving at least one data communication from the at least one user device and for causing at least one graphical user interface (GUI) to be displayed on a display of the at least one user device” and “wherein the location data is based at least in part on at least one of a physical location of the at least one user device and geo-positional data received from the at least one user device”, Manson discloses embodiments of the present invention facilitate displaying a simplified user interface (i.e. GUI being displayed) on mobile electronic device which is familiar to the operator of the device and which is mapped to the existing user input device of the mobile electronic device. Fig. 1 illustrates the connection between the electronic device (i.e. display) and the communication network regarding the wireless network. The reference illustrates the server and electronic device communicatively coupled through the wireless network. Manson further details a position determining component is for determining the location of mobile electronic device. In embodiments of the present invention, position determining component comprises a GNSS antenna and a GNSS receiver (see Figs 1, 2a and paragraphs [0070] and [0117]) thus providing the location data for the mobile device. 
In regards to applicant’s arguments on page 9 regarding the claim not disclosing the ability to provide a portion of mapping data for display on the user device, the Examiner respectfully disagrees. The reference in the subsequent paragraph [0118] further discloses the display device of the mobile device for displaying information such 
In regards to dependent claim 3, with respect to the applicants arguments that the Riland system does not disclose the limitations of claim 3  based on dependency of the limitations of claim 18 regarding  “logic executed by the at least one processor to utilize at least a portion of the mapping data to display at least a portion of at least one map on the display; and logic executed by the at least one processor to utilize at least a portion of the asset or infrastructure data to display asset or infrastructure information on the display, and wherein the location data is based at least in part on at least one of a physical location of the at least one user device and geo-positional data received from the at least one user device” the Examiner respectfully disagrees. As disclosed previously for claim 1, Manson discloses embodiments of the present invention facilitate displaying a simplified user interface (i.e. GUI being displayed) on mobile electronic device which is familiar to the operator of the device and which is mapped to the existing user input device of the mobile electronic device. Fig. 1 illustrates the connection between the electronic device (i.e. display) and the communication network 
Regarding the ability to provide a portion of mapping data for display on the user device, the Manson reference in the subsequent paragraph [0118] further discloses the display device of the mobile device for displaying information such as graphic images as the device is directed towards using geographic information system data as illustrated particularly in paragraph [0142] in which GPS status, map views, and navigation functionality are provided. In this instance Riland details the specific ability to determine mapping and asset data within a web browser interface while Manson provides the capability to view such browser GIS related data on a mobile user interface.
	In regards to independent claim 18, this claim recites limitations similar in scope to that of claim 1, and therefore remains rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to independent claim 21, this claim recites limitations similar in scope to that of claim 18, and therefore is rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 3-17 and 20, these claims depend from the rejected base claims 1 and 18, and therefore they remain rejected under the same 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-13 and 15-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable Riland (US 2016/0343093 A1, hereinafter referenced “Riland”) in view of Manson (US 2008/0262734 A1, hereinafter referenced “Manson”).

In regards to claim 1 (Currently Amended). Riland discloses a server system (Riland, Abstract; Reference discloses utility resource asset management system controller) comprising: 
-a computing device including at least one processor, the computing device configured to be coupled to a communications network for communications with at least one user device including at least one user display (Riland, paragraphs [0127]-[0129]; Reference discloses URAMS controller 1701 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. [0128] discloses computers employ processors to process information; such processors 1703 may be referred to as central processing units (CPU). [0129] discloses the URAMS controller 1701 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1711; peripheral devices 1712…and/or a communications network 1713.); 
-a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the at least one processor (Riland, paragraph [0145]; Reference discloses on-chip CPU and processor-readable mediums for implementing system memory), the program logic comprising: 
-logic executable by the at least one processor for receiving at least one data communication from the at least one user device (Riland, paragraph [0129]; Reference discloses the URAMS controller 1701 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1711 (i.e. user device); peripheral devices 1712; an optional cryptographic processor device 1728; and/or a communications network 1713 (i.e. data communication)); 

-logic executed by the at least one processor to communicatively couple to at least one mapping database comprising mapping data (Riland, paragraph [0088]; Reference discloses herein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database); 
-logic executed by the at least one processor to communicatively couple to at least one asset or infrastructure database comprising asset or infrastructure data (Riland, paragraph [0079]; Reference discloses online and mobile applications may be created for Utility Providers for use in determining nearby assets (fixed and/or mobile) that can be used and/or positioned to respond to risks at other fixed assets (i.e., locations of supplies and work crews that can respond to a damaged transformer or downed lines). In some embodiments, providers may make information about service assets visible to external sources, such as government agencies, disaster response groups, other utility companies, etc. In some embodiments, an external source may be the URAMS itself, which may provide the information to account holders. In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. The accessing of data regarding nearby assets via the URAMS system interpreted as the processor coupling at least one asset infrastructure database having asset or infrastructure data) ; 

-logic executed by the at least one processor to receive at least a portion of the mapping data from the mapping database and display at least a portion of at least one map on the display of the at least one user device based at least in part on the mapping data (Riland, paragraph [0101]; Reference discloses in some embodiments, there is visualization of asset data in the maps portion of the UI for the utility asset lines and/or devices themselves as paragraph [0088] previously discloses the various databases used for obtaining the asset data for display in the user interface); 
-and logic executed by the at least one processor to process and display information derived from at least a portion of the asset or infrastructure data based on at least one condition (Riland, paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory as the  map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas. Fig. 16D illustrates the displayed information pertaining to the assets and their given condition regarding confidence level metrics).  

-logic executed by the at least one processor to generate and display at least one graphical user interface (GUI) on the at least one user display coupled to the communications network (Manson, Fig. 1 and paragraph [0070]; Reference discloses embodiments of the present invention facilitate displaying a simplified user interface (i.e. GUI being displayed) on mobile electronic device 110 (e.g., a cellular telephone, PDA, laptop computer, etc.) which is familiar to the operator of the device and which is mapped to the existing user input device of the mobile electronic device 110. Fig. 1 illustrates the connection between the electronic device (i.e. display) and the communication network regarding the wireless network 120); 
-logic executed by the at least one processor to receive location data from at least one of at the least one user device and a server communicatively coupled to the at least one user device (Manson, Fig. 1 and 2A and paragraph [0117]; Reference illustrates the server 130 and electronic device 110 communicatively couple through the wireless network 120. Paragraph [0117] discloses a position determining component 208 is for determining the location of mobile electronic device 110. In embodiments of the present invention, position determining component 208 comprises a GNSS antenna and a GNSS receiver.); 
Riland and Manson are combinable because they are in the same field of endeavor regarding asset management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the utility resource asset system of Riland to include the GIS data collection features of Manson in order to provide the user with a system for utility resource asset management where parameter data via the system provides an interface for displaying to a user damage predictions and confidence metrics regarding various resources as taught by Riland while incorporating the GIS data collection features of Manson allowing for use of a mobile electronic device to perform as a geographic information systems data collector with a simplified interface allowing for increased capability for collecting geospatial data used for asset management and resource planning, thus improving user interface functionality with respect to resource planning functions as taught in the Riland’s system.

2 (Cancelled).

In regards to claim 3 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one map includes a representation of an area that is a specified distance from the physical location of the at least one user device (Riland, paragraphs [0079]-[0080]; Reference discloses In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. In this example, the URAMS may communicate with URAMS components to determine assets in the proximity to other assets (e.g., service assets and risk assets). In some embodiments, the proximity may be determined via GPS 808 (i.e. geo-positional data) or through wireless provider towers 809, e.g., particularly if a mobile asset is utilizing a mobile component of the URAMS. Paragraph [0080] discloses if the proximity search 806 does not return sufficient results to address risks, an expanded search 807 would add assets 804 a, 804 b. The determined proximities interpreted as the specified distance).  

4 (Cancelled). 

In regards to claim 5 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one map includes a representation of at least one asset (Riland, paragraphs [0028] and [0088]; Reference at [0028] discloses URAMS may generate valuable targeted metrics above and beyond weather information provided to utilities and maps of their assets and territory geography as [0088] discloses the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles, sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like);.  

In regards to claim 6 (Original). Riland in view of Manson teach the server system of claim 5.
Riland further discloses
Riland, paragraph [0088]; Reference at [0088] discloses the URAMS provides a processor-implemented method for utility threat assessment, prediction/modeling and resource allocation, comprising: receiving fixed-location utility asset data for a given region (related to assets such as electricity poles (i.e. infrastructure related to delivery of electricity), sub-stations, and so forth, in a geographic location), wherein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like).  

In regards to claim 7 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one map includes a representation of at least one ongoing or past emergency (Riland, paragraph [0115]; Reference discloses the URAMS can also be configured to provide alerts and alerting functionality, including alerting for model predictions of a certain severity for a certain geographic area so a user can respond effectively and in a timely fashion. In some embodiments, alert criteria is based on damage predictions and for a specific geographic rollup, and different damage alerts thresholds can be set for different geographic regions. Other criteria for the alerts can include confidence level of the damage prediction. Prediction data based on historical data such as storm data and emergency/crew outage data described in [0111] thus interpreted as ongoing or past emergency).  

In regards to claim 8 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-further comprising logic executed by the at least one processor to generate and display at least one of a user-selectable menu, an information or data field, and a toggle, on the at least one graphical user interface (GUI) (Riland, Fig. 16C-D and paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory according to some embodiments. The geographic map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas (i.e. user-selectable menu in Fig. 16D, data field Fig. 16D, toggle is the user selecting area in map).  

In regards to claim 9 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one data communication comprises user input to at least one of a user selectable menu, an information or data field, and a toggle (Riland, Fig. 16C-D and paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory according to some embodiments. The geographic map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas (i.e. user-selectable menu in Fig. 16D, data field Fig. 16D, toggle is the user selecting area in map).  

In regards to claim 10 (Original). Riland in view of Manson teach the server system of claim 8.
Riland further discloses
-wherein the information or data field comprises at least one of field intelligence, service location, asset infrastructure, asset attributes, emergency information, safety information, satellite imagery, status of assets, asset use, a response of assets to an environmental factor or human-made phenomenon (Riland, Fig. 16C-D and paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory according to some embodiments. The geographic map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas. FIGS 16C-D illustrate satellite imagery or the map, asset infrastructure regarding 16D, asset attributes regarding 16D, confidence level relating to safety information regarding 16D).  

In regards to claim 11 (Original). Riland in view of Manson teach the server system of claim 8.
Riland further discloses
-wherein the user-selectable menu comprises at least one of a sharing function, email function, a notes function, a copy or save function, and a directions function (Riland, paragraph [0110]; Reference discloses depending on the implementation, an archive component can be configured with a variety of subcomponents/tools/functions….the user can then print, save (i.e. copy or save function), and/or send the visualizations or export to a database or a document (i.e. sharing function). In some embodiments, archived data can be stored (e.g., offsite and/or in the cloud, and/or via a backup service), and in some embodiments, data can expire, depending on storage available and/or regulatory requirements (e.g., data older than 5 years is removed from the archive or an “archive” tag is removed so the data is not protected).).  

In regards to claim 12 (Original). Riland in view of Manson teach the server system of claim 1.
Riland further discloses
-wherein the at least one map includes an overlay of at least one of satellite imagery, a fire operational layer, an outage layer, and a fire layer (Riland, paragraph [0068]; Reference discloses real-time fixed-location utility asset functionality data can be received 713 (e.g., during a storm, when there are asset failures or damage, the real-time data and/or damage reports can be integrated), and the predictive utility outage determination or predictive utility outage model can be dynamically updated based on the real-time data and real-time fixed-location utility asset functionality data, and the utility asset functionality prediction (and/or utility outage model) (i.e. outage layer) can be updated 715 (e.g., predicting a second current utility asset functionality result with the dynamically-altered predictive fixed-location utility outage determination), and output 717 (e.g., the second current utility asset functionality result output to a user via an electronic interface. Paragraph [0077] describes dynamically scalable utility asset map and/or map overlay based on the plurality of scenario parameter values can be output and/or displayed.).  

In regards to claim 13 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the outage layer comprises at least one of a display of an outage and an outage perimeter (Riland, paragraph [0068]; Reference discloses real-time fixed-location utility asset functionality data can be received 713 (e.g., during a storm, when there are asset failures or damage, the real-time data and/or damage reports can be integrated), and the predictive utility outage determination or predictive utility outage model can be dynamically updated based on the real-time data and real-time fixed-location utility asset functionality data, and the utility asset functionality prediction (and/or utility outage model) (i.e. outage layer) can be updated 715 (e.g., predicting a second current utility asset functionality result with the dynamically-altered predictive fixed-location utility outage determination), and output 717 (e.g., the second current utility asset functionality result output to a user via an electronic interface). Paragraph [0077] describes dynamically scalable utility asset map and/or map overlay based on the plurality of scenario parameter values can be output and/or displayed. The updated dynamically scalable utility asset map/map overlay can illustrate differences in the predictive utility asset damage forecast and confidence metric data as variables changes over time).  
 15 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-further comprising logic executable by the at least one processor to process at least one asset search request from the at least one user device, and based on a result of the at least one asset search, displaying at least one of a location of at least one asset, a graphical representation of at least one asset, an asset name, asset structure or component information, and resource information of the asset (Riland, paragraph [0079]; Reference discloses In FIG. 8A, a URAMS interface may allow a provider 801 to search (i.e. search request from the user device) for nearby (service) assets and/or risk target assets. In this example, the URAMS may communicate with URAMS components to determine assets in the proximity to other assets (e.g., service assets and risk assets). In some embodiments, the proximity may be determined via GPS 808 or through wireless provider towers 809, e.g., particularly if a mobile asset is utilizing a mobile component of the URAMS (such as on mobile phone or dispatch device installed in a service truck) Fig. 8a illustrates the graphical representation of the at least one asset, name i.e. power line, resource regarding power). 

In regards to claim 16 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one condition comprises a physical location of the asset or infrastructure relative to an area or region displayed by the at least one map (Riland, paragraph [0068]; Reference discloses real-time fixed-location utility asset functionality data can be received 713 (e.g., during a storm, when there are asset failures or damage, the real-time data and/or damage reports can be integrated), and the predictive utility outage determination or predictive utility outage model can be dynamically updated based on the real-time data and real-time fixed-location utility asset functionality data. Paragraph [0079] discloses in FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. In this example, the URAMS may communicate with URAMS components to determine assets in the proximity to other assets (e.g., service assets and risk assets). In some embodiments, the proximity may be determined via GPS 808 or through wireless provider towers 809, e.g., particularly if a mobile asset is utilizing a mobile component of the URAMS).  

In regards to claim 17 (Previously Presented). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-wherein the at least one condition comprises the at least one data communication, user-input to the at least one user display phenomenon (Riland, Fig. 16C-D and paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory according to some embodiments. The geographic map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas), an emergency or safety alert or condition related Riland, paragraph [0115]; Reference discloses the URAMS can also be configured to provide alerts and alerting functionality, including alerting for model predictions of a certain severity for a certain geographic area so a user can respond effectively and in a timely fashion).  

In regards to claim 18 (Previously Presented). Riland discloses a server system (Riland, Abstract; Reference discloses utility resource asset management system controller) comprising: 
-a computing device including at least one processor, the computing device configured to be coupled to a communications network and at least one user device coupled to the communications network (Riland, paragraphs [0127]-[0129]; Reference discloses URAMS controller 1701 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. [0128] discloses computers employ processors to process information; such processors 1703 may be referred to as central processing units (CPU). [0129] discloses the URAMS controller 1701 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1711; peripheral devices 1712…and/or a communications network 1713.);  
-at least one mapping database comprising mapping data (Riland, paragraph [0088]; Reference discloses herein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database);; 
-at least one asset or infrastructure database comprising asset or infrastructure data (Riland, paragraph [0079]; Reference discloses online and mobile applications may be created for Utility Providers for use in determining nearby assets (fixed and/or mobile) that can be used and/or positioned to respond to risks at other fixed assets (i.e., locations of supplies and work crews that can respond to a damaged transformer or downed lines). In some embodiments, providers may make information about service assets visible to external sources, such as government agencies, disaster response groups, other utility companies, etc. In some embodiments, an external source may be the URAMS itself, which may provide the information to account holders. In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. The accessing of data regarding nearby assets via the URAMS system interpreted as the processor coupling at least one asset infrastructure database having asset or infrastructure data);  ACTIVE 43377318v639Attorney Docket No. 089676-020002Non-Provisional Application 
-a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the at least one processor (Riland, paragraph [0145]; Reference discloses on-chip CPU and processor-readable mediums for implementing system memory), the program logic comprising: 

-logic executed by the at least one processor to receive location data from the at least one user device and a server communicatively coupled to the at least one user device (Riland, paragraph [0079]; Reference discloses In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. In this example, the URAMS may communicate with URAMS components to determine assets in the proximity to other assets (e.g., service assets and risk assets). In some embodiments, the proximity may be determined via GPS 808 or through wireless provider towers 809, e.g., particularly if a mobile asset is utilizing a mobile component of the URAMS (such as on mobile phone or dispatch device installed in a service truck) (i.e. receiving of location data from the user device);  
-logic executed by the at least one processor to utilize at least a portion of the mapping data to display at least a portion of at least one map on the display (Riland, paragraph [0101]; Reference discloses in some embodiments, there is visualization of asset data in the maps portion of the UI for the utility asset lines and/or devices themselves as paragraph [0088] previously discloses the various databases used for obtaining the asset data for display in the user interface);
-and logic executed by the at least one processor to utilize at least a portion of the asset or infrastructure data to display asset or infrastructure information on the display (Riland, paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory as the  map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas. Fig. 16D illustrates the displayed information pertaining to the assets),

Riland does not explicitly disclose but Manson teaches
-logic executable by the at least one processor for receiving at least one data communication from the at least one user device and for causing at least one graphical user interface (GUI) to be displayed on a display of the at least one user device (Manson, paragraph [0070]; Reference discloses embodiments of the present invention facilitate displaying a simplified user interface (i.e. GUI being displayed) on mobile electronic device 110 (e.g., a cellular telephone, PDA, laptop computer, etc.) which is familiar to the operator of the device and which is mapped to the existing user input device of the mobile electronic device 110.);  
-and wherein the location data is based at least in part on at least one of a physical location of the at least one user device and geo-positional data received from the at least one user device (Manson, Fig. 1 and 2A and paragraphs [0117] and [0142]; Reference illustrates the server 130 and electronic device 110 communicatively couple through the wireless network 120. Paragraph [0117] discloses a position determining component 208 is for determining the location of mobile electronic device 110. In embodiments of the present invention, position determining component 208 comprises a GNSS antenna and a GNSS receiver. Paragraph [0142] discloses that FIGS. 4A and 4B show exemplary screens displayed by a user interface …the user interface for GIS data collector application 111 is intended to provide a simple, easily navigated interface for collecting GIS data. Thus, a field worker whose primary duty is not GIS data collection can still record simple feature and attribute information and send it back to GIS data network 140…GIS data collector application 111 also offers simple GPS status, map views, and navigation functionality).   
 Riland and Manson are combinable because they are in the same field of endeavor regarding asset management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the utility resource asset system of Riland to include the GIS data collection features of Manson in order to provide the user with a system for utility resource asset management where parameter data via the system provides an interface for displaying to a user damage predictions and confidence metrics regarding various resources as taught by Riland while incorporating the GIS data collection features of Manson allowing for use of a mobile electronic device to perform as a geographic information systems data collector with a simplified interface allowing for increased capability for collecting geospatial data used for asset management and resource planning, thus improving user interface functionality with respect to resource planning functions as taught in the Riland’s system.

19 (Cancelled).

 20 (Original). Riland in view of Manson teach the server system of claim 18.
Riland further discloses
-further comprising logic executed by the at least one processor to display information related to at least one of an emergency or safety alert or condition related to the asset or infrastructure data, and response or status of assets or infrastructure to an environmental factor or human-made phenomenon (Riland, paragraph [0115]; Reference discloses the URAMS can also be configured to provide alerts and alerting functionality, including alerting for model predictions of a certain severity for a certain geographic area so a user can respond effectively and in a timely fashion. (I.e. at least one of an emergency or safety alert or condition related to the asset or infrastructure data)).

In regards to claim 21 (New). Riland discloses a server system (Riland, Abstract; Reference discloses utility resource asset management system controller) comprising: 
-a computing device including at least one processor, the computing device configured to be coupled to a communications network and at least one user device coupled to the communications network (Riland, paragraphs [0127]-[0129]; Reference discloses URAMS controller 1701 may serve to aggregate, process, store, search, serve, identify, instruct, generate, match, and/or facilitate interactions with a computer through various technologies, and/or other related data. [0128] discloses computers employ processors to process information; such processors 1703 may be referred to as central processing units (CPU). [0129] discloses the URAMS controller 1701 may be connected to and/or communicate with entities such as, but not limited to: one or more users from user input devices 1711; peripheral devices 1712…and/or a communications network 1713.);  
-at least one mapping database comprising mapping data (Riland, paragraph [0088]; Reference discloses herein the fixed-location utility asset data comprises asset type, asset number, asset geo-location, asset status (e.g., active/inactive), asset attributes (pole height, size, and/or the like); receiving geographic and ecological data (from, for example, weather data feeds, satellite data, sensor data, weather stations, local reports, real-time sensors, and so forth) for the given region, wherein the geographic data comprises geolocation data used to form a polygonal shape on a map representing the geographical location (and/or other data) and is stored in a database);; 
-at least one asset or infrastructure database comprising asset or infrastructure data (Riland, paragraph [0079]; Reference discloses online and mobile applications may be created for Utility Providers for use in determining nearby assets (fixed and/or mobile) that can be used and/or positioned to respond to risks at other fixed assets (i.e., locations of supplies and work crews that can respond to a damaged transformer or downed lines). In some embodiments, providers may make information about service assets visible to external sources, such as government agencies, disaster response groups, other utility companies, etc. In some embodiments, an external source may be the URAMS itself, which may provide the information to account holders. In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. The accessing of data regarding nearby assets via the URAMS system interpreted as the processor coupling at least one asset infrastructure database having asset or infrastructure data);  ACTIVE 43377318v639Attorney Docket No. 089676-020002Non-Provisional Application 
Riland, paragraph [0145]; Reference discloses on-chip CPU and processor-readable mediums for implementing system memory), the program logic comprising: 

-logic executed by the at least one processor to receive location data from the at least one user device and a server communicatively coupled to the at least one user device (Riland, paragraph [0079]; Reference discloses In FIG. 8A, a URAMS interface may allow a provider 801 to search for nearby (service) assets and/or risk target assets. In this example, the URAMS may communicate with URAMS components to determine assets in the proximity to other assets (e.g., service assets and risk assets). In some embodiments, the proximity may be determined via GPS 808 or through wireless provider towers 809, e.g., particularly if a mobile asset is utilizing a mobile component of the URAMS (such as on mobile phone or dispatch device installed in a service truck) (i.e. receiving of location data from the user device);  

-and logic executed by the at least one processor to utilize at least a portion of the asset or infrastructure data to display asset or infrastructure information on the display (Riland, paragraphs [0105]-[0106]; Reference discloses an exemplary geographic map view of the geographic rollup territory as the  map view/interface can provide data about the damage for the areas shown, and users can select one or more areas in the map and the interface/view changes accordingly to show the totals for the selected areas. Fig. 16D illustrates the displayed information pertaining to the assets),

Riland does not explicitly disclose but Manson teaches
-logic executable by the at least one processor for receiving at least one data communication from the at least one user device and for causing at least one graphical user interface (GUI) to be displayed on a display of the at least one user device (Manson, paragraph [0070]; Reference discloses embodiments of the present invention facilitate displaying a simplified user interface (i.e. GUI being displayed) on mobile electronic device 110 (e.g., a cellular telephone, PDA, laptop computer, etc.) which is familiar to the operator of the device and which is mapped to the existing user input device of the mobile electronic device 110.);  
-logic executed by the at least one processor to utilize at least a portion of the location data to display at least a portion of at least one map on the display (Manson, Fig. 1 and 2A and paragraphs [0117] and [0142]; Reference illustrates the server 130 and electronic device 110 communicatively couple through the wireless network 120. Paragraph [0117] discloses a position determining component 208 is for determining the location of mobile electronic device 110. In embodiments of the present invention, position determining component 208 comprises a GNSS antenna and a GNSS receiver. Paragraph [0142] discloses that FIGS. 4A and 4B show exemplary screens displayed by a user interface …the user interface for GIS data collector application 111 is intended to provide a simple, easily navigated interface for collecting GIS data. Thus, a field worker whose primary duty is not GIS data collection can still record simple feature and attribute information and send it back to GIS data network 140…GIS data collector application 111 also offers simple GPS status, map views, and navigation functionality (i.e. map views based on GPS or location data));
-and wherein the location data is based at least in part on at least one of a physical location of the at least one user device and geo-positional data received from the at least one user device (Manson, Fig. 1 and 2A and paragraphs [0117] and [0142]; Reference illustrates the server 130 and electronic device 110 communicatively couple through the wireless network 120. Paragraph [0117] discloses a position determining component 208 is for determining the location of mobile electronic device 110. In embodiments of the present invention, position determining component 208 comprises a GNSS antenna and a GNSS receiver. Paragraph [0142] discloses that FIGS. 4A and 4B show exemplary screens displayed by a user interface …the user interface for GIS data collector application 111 is intended to provide a simple, easily navigated interface for collecting GIS data. Thus, a field worker whose primary duty is not GIS data collection can still record simple feature and attribute information and send it back to GIS data network 140…GIS data collector application 111 also offers simple GPS status, map views, and navigation functionality).   
 Riland and Manson are combinable because they are in the same field of endeavor regarding asset management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the utility resource asset system of Riland to include the GIS data collection features of Manson in order to provide the user with a system for utility resource asset management where parameter data via the system provides an interface for displaying to a user damage predictions and confidence metrics regarding various resources as taught by Riland while incorporating the GIS data collection features of Manson allowing for use of a mobile electronic device to perform as a geographic information systems data collector with a simplified interface allowing for increased capability for collecting geospatial data used for asset management and resource planning, thus improving user interface functionality with respect to resource planning functions as taught in the Riland’s system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Riland (US 2016/0343093 A1) in view of Manson (US 2008/0262734 A1) as applied to claim 1 above, and further in view of Lengies (US 2005/0090201 A1, hereinafter referenced “Lengies”).

In regards to claim 14 (Original). Riland in view of Manson teach the server system of claim 12.
Riland and Manson does not disclose but Lengies teaches
-wherein the fire layer comprises at least one of an active fire and an active fire perimeter (Lengies, paragraph [0155]; Reference discloses an Operational View GUI 505 is interactive and allows firefighters to note and map new fire locations, including the perimeter of fire areas, which may be designated as target areas and shown on operational view with or without mapping data).  
Riland and Manson are combinable because they are in the same field of endeavor regarding asset management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the utility resource asset system of Riland to include the GIS data collection features of Manson in order to provide the user with a system for utility resource asset management where parameter data via the system provides an interface for displaying to a user damage predictions and confidence metrics regarding various resources as taught by Riland while incorporating the GIS data collection features of Manson allowing for use of a mobile electronic device to perform as a geographic information systems data collector with a simplified interface allowing for increased capability for collecting geospatial data used for asset management and resource planning, thus improving user interface functionality with respect to resource planning functions as taught in the Riland’s system.
Riland and Lengies are also combinable because they are in the same field of endeavor regarding resource visualizations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the utility resource asset system of Riland, in view of the GIS data collection features of Manson, to include the mobile AD HOC network features of Lengies in order to provide the user with a system for utility resource asset management where parameter data via the system provides an interface for displaying to a user damage predictions and confidence metrics regarding various resources as taught by Riland while incorporating the GIS data collection features of Manson allowing for use of a mobile electronic device to perform as a geographic information systems data collector with a simplified interface. Further incorporating the mobile AD HOC network features of Lengies allowing for terminal devices to use of a wide variety of wireless communications transceivers and sensors, without affecting applications that use the network as such application can include fire-fighting capabilities by using shared fire and positional data applicable to improving resource management features with respect to the alert and monitoring as taught in Riland and Manson.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.